Nichols, Chief Justice.
Horning appeals from a judgment in his habeas proceeding finding the extradition papers in order and denying him discharge on any of the grounds asserted by him.
1. Detention for a period in excess of that permitted by Code Ann. § 44-415 provides a ground for discharge from jail or bail if the governor’s warrant has not been executed, but it does not provide a ground for avoiding extradition where the warrant has been executed. Stynchcombe v. Whitley, 240 Ga. 776 (242 SE2d 720) (1978).
2. None of the other grounds asserted by Horning provides a basis for avoiding extradition. Michigan v. Doran, — U. S. — (99 SC 530, 58 LE2d 521) (1978); Anderson v. State, 243 Ga. 216 (1979).

Judgment affirmed.


All the Justices concur.